ORDER
PER CURIAM.
Robert E. McVeigh (appellant) was convicted by a jury of statutory sodomy in the first degree, § 566.062 RSMo 1994. Mr. McVeigh claims trial court error in admitting videotaped interviews of the victim and his younger sister; he argues that the trial court erred in admitting the testimony of the social services worker, the deputy sheriff, and the mother concerning out-of-court statements made to them by the victim and by his sister; and he asserts that the trial court plainly erred in admitting evidence concerning appellant’s acts with the victim’s younger sister.
For the reasons set forth in the memorandum provided to the parties, we affirm. Rule 30.25(b).